DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 12 U.S. Patent No. 10,780,298 (reference claims). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards methods of treating tissue with ultrasound energy involving delivering an ultrasound pulse from an ultrasound therapy transducer into tissue, the ultrasound pulse comprising a peak negative pressure that exceeds an intrinsic threshold in the tissue to produce a bubble cloud, and generating a lesion in the tissue with the bubble cloud.
Instant claims 1 - 2 are anticipated by reference claim 9.
Instant claim 3 is suggested by reference claim 2.
Instant claims 4 - 7 are suggested by reference claims 3 - 6, respectively.
Instant claim 8 is suggested by reference claim 11.
Instant claim 9 is not patentably distinct from the reference claims because it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of the reference claims to have the first lesion be smaller than a wavelength of the ultrasound waveform, in order to provide suitable treatment to a lesion that is smaller than a wavelength of the ultrasound waveform while minimizing damage to healthy tissue surrounding the lesion.
Instant claim 10 is not patentably distinct from the reference claims because the shape of the first bubble cloud of the invention of the reference claims is broadly interpreted as necessarily ‘corresponding to a shape of a focal zone of the ultrasound therapy transducer’ in some manner, as the nature of the correspondence is not limited by the instant claims. 
Instant claim 11 is not patentably distinct from the reference claims because it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have only a portion of a focal zone of the ultrasound therapy transducer exceed the intrinsic threshold in the tissue, in order to provide suitable treatment to a lesion that is smaller than the focal zone while minimizing damage to healthy tissue surrounding the lesion.
Instant claim 12 is not patentably distinct from the reference claims because it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of the reference claims to have the first lesion have a diameter less than 1 mm, in order to provide suitable treatment to a lesion that has a diameter less than 1 mm while minimizing damage to healthy tissue surrounding the lesion. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because there is unclear antecedent basis for “the bubble cloud” in the last line. It is unclear whether this limitation refers to the first or second bubble cloud. For the purposes of examination, the limitation will be interpreted as referring to the second bubble cloud. 
Claim 2 is indefinite because there is unclear antecedent basis for “an intrinsic threshold” in line 2. It is unclear whether this limitation refers to the intrinsic threshold in claim 1 or another intrinsic threshold. For the purposes of examination, the limitation will be interpreted as referring to “the intrinsic threshold.”
Claim 8 is indefinite because there is unclear antecedent basis for “the bubble cloud.” It is unclear whether this limitation refers to the first or second bubble cloud. For the purposes of examination, the limitation will be interpreted as referring to either the first or second bubble cloud. 
	Claim 9 is indefinite because it recites “the first lesion is smaller than a wavelength of the ultrasound waveform.” The “size” of a lesion includes multiple dimensions (i.e., at least length and width), whereas a wavelength includes only a single dimension (i.e., length). It is unclear which dimension(s) of the lesion is/are being referred to by the word “size,” and consequently unclear which dimension(s) of the lesion must be smaller than the length of the ultrasound wave. For the purposes of examination, the limitation will be interpreted as requiring that a dimension of the first lesion is smaller than a wavelength of the ultrasound waveform.
Claim 11 is indefinite because it is unclear what is meant by “only a portion of a focal zone of the ultrasound therapy transducer exceeds the intrinsic threshold in the tissue.” The claim language contains a phrasing logic error. The intrinsic threshold is disclosed as being a pressure value in MPa. It is unclear how a focal zone, or any portion thereof, rather than some feature of the ultrasound waveform (i.e., the peak negative half-cycle) may ‘exceed the intrinsic threshold.’ Refer, for example, to the language of claim 1 reciting that the “ultrasound waveform … a peak negative half-cycle of the ultrasound waveform exceeds an intrinsic threshold in the tissue.” For the purposes of examination, any application of ultrasound that exceeds the intrinsic threshold in the tissue to a portion of a focal zone will be interpreted as meeting the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 - 7, and 10 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2011/0054315, hereinafter “Roberts”) in view of Ebbini et al. (US 2013/0144165, of record, hereinafter “Ebbini”) and Emery (US 2015/0080926). 
Regarding claim 1, Roberts shows a method of treating tissue with ultrasound energy (abstract), comprising the steps of: 
delivering an ultrasound waveform from an ultrasound therapy transducer into tissue (controllably applying histotripsy therapy, [0021]; delivering acoustic pulses via a histotripsy ultrasound transducer, [0033]; generating an ultrasonically induced cavitation bubble cloud, [0044] - [0045]), the ultrasound waveform having a first amplitude such that at least a portion of a peak negative half-cycle of the ultrasound waveform exceeds an intrinsic threshold in the tissue (histotripsy pulses use sinusoidal driving voltage, [0007], providing positive and negative pulse cycles, [0008], having a pulse intensity with a peak negative pressure of approximately 8-40 MPa, [0010]; [0015]; [0021]; [0033]; [0045]),1 to produce a first bubble cloud (bubble cloud, [0018]; [0020]; [0021]; [0029]) having a first diameter (implicit) in the tissue; and 
generating a first lesion (ablating tissue, [0003]; [0018]; mechanically damaging tissue, [0022]; tissue ablation, [0029] - [0030]) in the tissue with the first bubble cloud.
Roberts fails to show increasing an amplitude of the ultrasound waveform to a second amplitude greater than the first amplitude, subsequently delivering the ultrasound waveform from the ultrasound therapy transducer into tissue, the ultrasound waveform having a second amplitude greater than the first amplitude such that at least a portion of the peak negative half-cycle of the ultrasound waveform exceeds the intrinsic threshold in the tissue to produce a second bubble cloud having a second diameter in the tissue; and generating a second lesion in the tissue with the second bubble cloud.
Ebbini discloses a dual-mode ultrasound system for controlling delivery ultrasound therapy. Ebbini teaches increasing an amplitude of the ultrasound waveform to a second amplitude greater than the first amplitude, subsequently delivering the ultrasound waveform from the ultrasound therapy transducer into tissue, the ultrasound waveform having a second amplitude greater than the first amplitude (amplitude of the burst increased, [0051]).
Emery discloses ultrasound for neuromodulation. Emery teaches delivering an ultrasound waveform such that at least a portion of the peak negative half-cycle of the ultrasound waveform exceeds the intrinsic threshold in the tissue to produce a second bubble cloud (cavitation … bubble formation, [0029]; cavitation, [0083])2 having a second diameter (implicit) in the tissue, and generating a second lesion in the tissue with the second bubble cloud (form a second focal lesion at this second treatment site, thereby creating a second treatment zone, [0135]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Roberts to include increasing an amplitude of the ultrasound waveform to a second amplitude greater than the first amplitude, subsequently delivering the ultrasound waveform from the ultrasound therapy transducer into tissue, the ultrasound waveform having a second amplitude greater than the first amplitude, as taught by Ebbini, in order to maximize the therapeutic gain, as discussed by Ebbini ([0051]).
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Roberts and Ebbini to have the delivery of the ultrasound waveform be such that at least a portion of the peak negative half-cycle of the ultrasound waveform exceeds the intrinsic threshold in the tissue to produce a second bubble cloud having a second diameter in the tissue, and to generate a second lesion in the tissue with the second bubble cloud, as taught by Emery, in order to create a second treatment zone, as suggested by Emery ([0135]).

Regarding claim 3, the combined invention of Roberts, Ebbini, and Emery discloses the claimed invention substantially as noted above. The combined invention of the prior art further provides that the ultrasound waveform comprises one half cycle, as the waveform comprises a plurality of pulses comprising many half cycles (Roberts: cycles, [0008]).

Regarding claims 4 - 6, the combined invention of Roberts, Ebbini, and Emery discloses the claimed invention substantially as noted above. Roberts further shows that the peak negative pressure that exceeds the intrinsic threshold is approximately 8-40 MPa ([0010]; [0015]; [0021]; [0033]; [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Roberts, Ebbini, and Emery to have the peak negative pressure half-cycle exceed an intrinsic threshold that is greater than or equal to 15 MPa peak negative pressure, or that is 28 MPa peak negative pressure, or that is between 26 MPa and 30 MPa peak negative pressure, in order to optimize treatment for specific patient needs, as the claimed values of intrinsic thresholds overlap or lie within the range of 8-40 MPa disclosed by the prior art. See MPEP 2144.05.I. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Regarding claim 7, the combined invention of Roberts, Ebbini, and Emery discloses the claimed invention substantially as noted above. Roberts further shows that the ultrasound waveform has a frequency between approximately 0.1 MHz and 20 MHz (pulsed ultrasound at a frequency of between about 100 kHz and about 5 MHz, [0044]; ultrasound frequency between about 250 kHz and about 1.5 MHz, [0045]. Also refer to the range of 50 KHz and 5 MHz, discussed in [0010]; [0015]; [0021]; [0033], which overlaps the claimed range). 

Regarding claim 10, the combined invention of Roberts, Ebbini, and Emery discloses the claimed invention substantially as noted above. Roberts further shows that a shape of the first bubble cloud corresponds to a shape of a focal zone of the ultrasound therapy transducer, as the shape of Roberts’ first bubble cloud is broadly interpreted as necessarily ‘corresponding to a shape of a focal zone of the ultrasound therapy transducer’ in some manner (e.g., the shapes correspond because the first lesion is created in the focal zone), as the nature of the correspondence is not specified by instant claim 10. 

Regarding claim 11, the combined invention of Roberts, Ebbini, and Emery discloses the claimed invention substantially as noted above. Roberts further shows that ultrasound that exceeds the intrinsic threshold in the tissue is applied to a portion of a focal zone, as the first lesion (ablating tissue, [0003]; [0018]; mechanically damaging tissue, [0022]; tissue ablation, [0029] - [0030]) is created in at last a portion of the focal zone, which is interpreted as meeting the claim, as explained in the 112(b) rejections above. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts, Ebbini, and Emery as applied to claim 1 above, and further in view of Cain et al. (US 2008/0319356, hereinafter “Cain”).
Regarding claim 8, the combined invention of Roberts, Ebbini, and Emery discloses the claimed invention substantially as noted above.
Roberts is silent as to whether or not the bubble cloud is formed without shock-scattering.
Cain discloses pulsed cavitational ultrasound therapy. Cain teaches a bubble cloud that is formed without shock-scattering (bubble cloud generated by a single pulse, [0231], [0236]). Examiner notes that shock-scattering occurs due to application of multiple ultrasound pulses, such that shock waves are not formed by a bubble cloud generated by only a single pulse where additional pulses are not applied to the bubble cloud, as suggested by applicant in [0006]-[0007] of applicant’s published specification. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Roberts, Ebbini, and Emery to have the bubble cloud be formed without shock-scattering, as taught by Cain, in order to monitor the bubble cloud without the influence from adjacent pulses, as discussed by Cain ([0231]), as well as to control bubble cloud formation and dynamics in a desired manner to treat the patient. 

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, Ebbini, and Emery as applied to claim 1 above, and further in view of Vaezy et al. (US 2005/0203399, hereinafter “Vaezy”).
Regarding claim 9, the combined invention of Roberts, Ebbini, and Emery discloses the claimed invention substantially as noted above. Roberts shows that the ultrasound waveform ranges from a frequency between approximately 0.1 MHz and 20 MHz (pulsed ultrasound at a frequency of between about 100 kHz and about 5 MHz, [0044]; ultrasound frequency between about 250 kHz and about 1.5 MHz, [0045]. Also refer to the range of 50 KHz and 5 MHz, discussed in [0010]; [0015]; [0021]; [0033], which overlaps the claimed range). 
Roberts is silent as to whether or not a dimension of the first lesion is smaller than a wavelength of the ultrasound waveform.
Vaezy discloses a high intensity focused ultrasound (HIFU) transducer. Vaezy teaches a diameter of a first lesion that is on the order of 1 - 3 mm ([0099] and Table 1 showing lesion width of 2.2+/-0.6 mm). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Roberts, Ebbini, and Emery to have the diameter of the first lesion be on the order of 1 - 3 mm, as taught by Vaezy, in order to provide suitable treatment to a small lesion while minimizing damage to healthy tissue surrounding the lesion. 
In the combined invention of Roberts, Ebbini, Emery and Vaezy, the dimension of the first lesion is smaller than a wavelength of the ultrasound waveform (Roberts: pulsed ultrasound at a frequency of between about 100 kHz and about 5 MHz, [0044]; ultrasound frequency between about 250 kHz and about 1.5 MHz, [0045]. Also refer to the range of 50 KHz and 5 MHz, discussed in [0010]; [0015]; [0021]; [0033], which overlaps the claimed range). 

Regarding claim 12, the combined invention of Roberts, Ebbini, and Emery discloses the claimed invention substantially as noted above. 
Roberts is silent as to whether or not a diameter of the first lesion is less than 1 mm.
Vaezy discloses a high intensity focused ultrasound (HIFU) transducer. Vaezy teaches a diameter of a first lesion that is on the order of 1 - 3 mm ([0099] and Table 1 showing lesion width of 2.2+/-0.6 mm). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Roberts, Ebbini, and Emery to have the diameter of the first lesion be on the order of 1 - 3 mm, as taught by Vaezy, in order to provide suitable treatment to a small lesion while minimizing damage to healthy tissue surrounding the lesion. 
The combined invention of Roberts, Ebbini, Emery and Vaezy renders the claimed diameter prima facie obvious, as the claimed diameter range of less than 1mm is considered to be close to the diameter range provided by the prior art. See MPEP 2144.05.I. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Roberts, Ebbini, Emery, and Vaezy to have the diameter of the first lesion be less than 1 mm, in to provide suitable treatment to a lesion that has a diameter less than 1 mm while minimizing damage to healthy tissue surrounding the lesion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMELIE R DAVIS/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that it is understood in the art that cavitation occurs during the negative half cycles of the ultrasound pulses. See for example, Rattner (US 5,393,296, of record): “Cavitation … induced by exciting an ultrasound wave source to periodical oscillation for generating ultrasound waves having both positive and negative half cycles and applying the generated ultrasound waves to the site to be treated. Cavitation will then occur during the negative half cycles.” (col. 3, line 62 - col. 4, line 2).
        2 Note the cavitation entails exceeding the intrinsic threshold as recited. In the alternative, in the combined invention of Roberts, Ebbini, and Emery, a portion of the peak negative half-cycle of the ultrasound waveform exceeds the intrinsic threshold in the tissue, at least because the amplitude of the ultrasound waveform has been increased from it’s initial value, which already exceeded the intrinsic threshold.